 
Exhibit 10.1


FIFTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIFTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) made
this 9th day of July, 2008 by and between ACURA PHARMACEUTICALS, INC., a New
York corporation (the “Corporation”) and ANDREW D. REDDICK (the “Employee”).


RECITALS


A.  
The Corporation and the Employee executed an Executive Employment Agreement
dated as of August 26, 2003, as amended (as amended, the “Employment
Agreement”).
   
B.  
The Corporation and the Employee now desire to further amend the Employment
Agreement as provided herein.



NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:


1.  Section 7.4 of the Employment Agreement is hereby amended to add the
following two sentences at the end of such Section to read as follows:


“With respect to other Sections of this Agreement, termination “Without Cause”
shall also mean a termination of the Employee’s employment with the Corporation
following notice by the Corporation to the Employee to not renew this Agreement
pursuant to Section 2. In such case, in the absence of the Employee’s prior
termination of this Agreement for Good Reason pursuant to Section 7.5, the
effective date of such termination shall be the expiration of the Term.”


2.  Section 7.5 of the Employment Agreement is hereby amended by adding a new
Section (viii) at the end of such Section to read as follows:


“; or (viii) notice by the Corporation to the Employee to not renew this
Agreement pursuant to Section 2.”


3.  Except as expressly amended by this Amendment, the Employment Agreement
remains in full force and effect. Capitalized terms used herein shall have the
same meaning as in the Employment Agreement unless otherwise defined herein.
This Amendment shall be governed and construed and enforced in accordance with
the local laws of the State of New York applicable to agreements made and to be
performed entirely in New York.


4.  This Amendment may be executed in one or more facsimile or original
counterparts, each of which shall be deemed an original, but all of which taken
together will constitute one and the same instrument.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

 
 
ACURA PHARMACEUTICALS, INC.
 
 
 
 
 
By: /s/ Peter A. Clemens            
 
 
Name: Peter A. Clemens
 
 
Title: Senior Vice President and
 
 
          Chief Financial Officer
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
By: /s/ Andrew D. Reddick          
 
 
Andrew D. Reddick



2

--------------------------------------------------------------------------------

